Citation Nr: 0432733	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from October 1963 
to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                  


FINDINGS OF FACT

1.  By a January 1978 rating decision, the RO denied a claim 
of entitlement to service connection for a nervous condition.  
The appellant was provided notice of the decision and of his 
appellate rights.  He did not file a substantive appeal.  

2.  Evidence received since the January 1978 denial, when 
considered in conjunction with all of the evidence of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a psychiatric disorder.  

3.  The appellant does not have a psychiatric disorder, to 
include bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, that is 
attributable to military service.      


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed January 1978 
rating decision is new and material; the claim of service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

2.  A psychiatric disorder, to include bipolar disorder, 
panic disorder with agoraphobia, schizophrenia with 
depression, and anxiety disorder, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in July 2001 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter was sent to 
the appellant subsequent to the original rating action on 
appeal.  However, the original rating was issued in July 
2000, prior to the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The letter dated in July 2001, however, 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  Moreover, the Board observes that the July 
2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements related to new and material claims 
and the appropriate law and regulations pertinent to his 
underlying service connection claim.  He was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran [appellant] regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2001 and June 2004, the 
appellant underwent VA examinations which were pertinent to 
his underlying service connection claim.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  In this 
regard, the Board notes that in a Statement in Support of 
Claim (VA Form 21-4138), dated July 2004, the appellant 
indicated that he felt that he had stated his case 
completely, and he requested that his case be forwarded to 
the Board. Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

B.  New and Material Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The appellant's original claim for entitlement to service 
connection for a nervous condition was denied by the RO in a 
January 1978 rating action on the basis that there was no 
evidence of a current nervous condition.  The Board observes 
that the appellant submitted a Notice of Disagreement in 
October 1978, and a Statement of the Case was issued in 
November 1978.  However, there is no indication that the 
appellant filed a Substantive Appeal (VA Form 9).  Thus, the 
January 1978 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2004).  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156 
(2004); see also 66 Fed. Reg. 45620 (2001).  The appellant's 
claim to reopen was filed in March 2000.  

The evidence of record considered in the January 1978 rating 
action consisted of the appellant's service medical records.  
The appellant's service medical records are negative for any 
findings of a psychiatric disorder.  The records reflect that 
in September 1965, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or currently had nervous 
trouble of any sort, the appellant responded "yes."  
However, the psychiatric examination at that time revealed 
normal findings.   

R. indicated that 
according to the appellant, as a child, he had problems in 
terms of feeling nervous and anxious.  The appellant noted 
that when he was in the Army, he required counseling because 
of those problems.  The appellant reported that after his 
discharge, he sought treatment from the VA HoEvidence received subsequent to the January 1978 rating 
action consists of private medical treatment records, from 
March 1975 to March 1998, to include private medical 
treatment records from the Comprehensive Care Centers of 
Northern Kentucky, from February 1976 to July 1987, a private 
medical statement from D.L.R., Ph.D., dated in December 1997, 
outpatient treatment records from the VA Medical Center 
(VAMC) in Cincinnati, Ohio, from August 1999 to June 2004, VA 
examination reports, dated in August 2001 and June 2004, a 
private medical statement from B.Z., M.D., dated in December 
2001, copies of medical articles on psychiatric medications 
from the Internet, and lay statements.     

A private medical statement from Dr. D.L.R., dated in 
December 1997, shows that at that time, Dr. R. stated that he 
had recently evaluated the appellant to determine his 
psychological/vocational status.  Dr. spital in 
Cincinnati where he received medication because of his 
emotional condition.  According to the appellant, he then 
continued his treatment at the Comprehensive Care Center in 
Covington from approximately 1976 to 1987.  Dr. R. reported 
that in 1996, the appellant was diagnosed with panic 
disorder, with agoraphobia personality disorder, NOS (not 
otherwise specified), with paranoid features.  Dr. R. further 
indicated that the appellant reportedly also had problems 
with auditory hallucinations, as well as grandiose and 
paranoid delusions.  Following the psychiatric evaluation and 
testing, the diagnoses were bipolar disorder, depressed with 
accompanying hallucinations and delusions; panic disorder, 
with agoraphobia; and personality disorder NOS.  The Global 
Assessment of Functioning (GAF) score was 50.          

In February 2000, the appellant submitted a lay statement 
from his wife.  In the statement, the appellant's wife 
indicated that the appellant developed psychiatric problems 
during service which continued after his discharge.  In 
September 2000, the appellant submitted lay statements from 
his mother-in-law and his brother.  The statements support 
the appellant's contentions that during service, he developed 
psychiatric problems.  

In December 2000, the RO received copies of medical articles 
on psychiatric medications from the Internet.


In July 2001, the RO received outpatient treatment records 
from the Cincinnati VAMC, from August 1999 to June 2001.  The 
Cincinnati VAMC outpatient treatment records reflect 
intermittent treatment for the appellant's psychiatric 
problems.  The records show that in February 1999, the 
appellant underwent a psychiatric evaluation.  At that time, 
he stated that he had been taking medication for psychiatric 
problems for many years.  He indicated that he first 
experienced auditory and visual hallucinations approximately 
25 years ago.  According to the appellant, if he stopped his 
medication for any length of time, he would become psychotic.  
The appellant reported that his paranoia and rage were all 
"mixed up" with how he was treated in the service.  The 
examiner noted that the appellant should continue his 
medication.  The records also reflect that in November 1999, 
it was noted that according to the appellant, his period of 
active military service changed him "for the worse," 
beginning with an incident during basic training in which he 
was chastised for something beyond his control.  The 
appellant stated that after that incident, he felt impatient 
and paranoid, and he noted that he believed that that 
contributed to the onset of his bipolar affective disorder.    

In August 2001, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had been taking 
Trilafon since 1976.  He indicated that the reason for the 
initiation of the medication was his complaints of auditory 
hallucinations.  According to the appellant, he had not had 
any in-patient psychiatric care.  The appellant noted that he 
received outpatient care by way of Comprehensive Care in 
Kentucky from 1976 until 1985.  He reported that at present, 
he was followed by a psychiatrist on an every two to three 
months basis.  

In the August 2001 VA examination, the appellant stated that 
he had some difficult experiences while he was in the 
military.  When asked to describe those experiences, he 
stated that during Desert Strike in the Mohave Desert, he had 
a "disgusting" event occur.  He related that in a very 
dramatic fashion and was shaking his head while looking at 
the floor.  According to the appellant, the "disgusting" 
event was having to eat sitting on the ground and his food 
"would get full of sand."  The appellant indicated that 
during service, he saw a physician for his "nerves."  The 
examiner noted that there was no specific "follow-up" noted 
for any nervous disorder in the appellant's claims file, but 
that his separation examination was noted to have a box 
checked for nervousness.     

Following the mental status evaluation, the diagnoses were 
bipolar disorder, type I, currently stable; and personality 
disorder, NOS.  The GAF score was 80.  The examining 
physician stated that the appellant described longstanding 
anxiety in terms of interacting with others and difficulty in 
handling stressful events.  The examiner indicated that 
during the evaluation, the appellant related an incident of 
being locked in a rumble seat as a child, and he noted that 
he viewed that incident as a tragic event of his childhood, 
although he did not remember that having even occurred until 
his sister reminded him after he was out of the military.  
According to the examiner, the appellant also described an 
event, which by the way that he presented himself in terms of 
looking at the ground and shaking his head, that would have 
been thought to be leading to an extreme tragedy, but 
indicated that the upsetting event was that his food would 
get full of sand because he had to sit on the ground and the 
wind would blow sand onto his food.  The examiner further 
reported that the appellant described difficulty with 
nervousness since childhood.  According to the examiner, 
nervousness was checked on the appellant's exit examination.  
However, the examiner stated that that type of nervousness 
was described by the appellant as essentially lifelong, at 
least as far as he could remember.  The examiner indicated 
that possibly represented the situation in terms of the 
appellant reporting nervousness on his separation 
examination; however, by the appellant's description again, 
that predated his time in the military and he did not require 
any type of intervention for psychiatric disorders until 
1976, which was well past his time in the military.  
Therefore, the examiner concluded that it was unlikely that 
the appellant's current psychiatric condition was incurred, 
or related to, his military service.              

In October 2001, the RO received private medical treatment 
records from March 1975 to March 1998, which included private 
medical treatment records from the Comprehensive Care Centers 
of Northern Kentucky, from February 1976 to July 1987.  The 
private medical treatment records from the Comprehensive Care 
Centers of Northern Kentucky, from February 1976 to July 
1987, show that in February 1976, the appellant underwent a 
psychosocial evaluation.  At that time, it was noted that the 
appellant's wife was concerned due to her husband's 
depression and the fact that he had always been "moody."  
According to the appellant's wife, the appellant's depression 
started about a year previously when several things happened.  
The appellant's wife noted that their house was broken into 
and the appellant developed prostrate problems.  It was 
reported that the appellant was taking Librium for his 
nerves.  The appellant stated that he had received 
psychiatric treatment while he was in the Army in 1963.  It 
was reported that the appellant was vague as to the reason 
why he had received such psychiatric treatment.  Following 
the psychosocial evaluation, the diagnoses were marital 
maladjustment and possible paranoid schizophrenia.  The 
records also show that in June 1977, the appellant was 
treated for complaints of depression and paranoid thinking.  
The diagnosis was acute anxiety, with depression and possible 
severe psychoneurotic behavior or incipient psychosis. 

The records from the Comprehensive Care Centers of Northern 
Kentucky include a psychosocial evaluation update report, 
dated in May 1986, which shows that at that time, it was 
noted that the appellant had been known to the Comprehensive 
Care Center since 1976, and that he received medication 
monitoring from Dr. B.Z.  It was reported that the appellant 
started having problems with paranoia in 1976, and that he 
had been stable since he was put on antipsychotic medicine.  
The diagnosis was schizophrenia, paranoid type, in remission.  
The remaining private medical treatment records show 
intermittent treatment for the appellant's psychiatric 
disorders.  The records show that in April 1996, the 
diagnoses were bipolar affective disorder depressed, and 
panic disorder with agoraphobia versus anxiety disorder, NOS.  

In a private medical statement from Dr. B.Z., dated in 
December 2001, Dr. Z. indicated that the appellant was under 
his care from 1983 to 1986 at the Northern Kentucky Community 
Mental Health Center in Covington, Kentucky.  According to 
Dr. Z., the reason for the appellant's treatment was paranoid 
ideation, persecutory delusions, ideas of references, panic 
disorders, and a great deal of somatization.  Another aspect 
of his mental illness was emotional outburst and explosive 
behavior.  Dr. Z. reported that he treated the appellant with 
medication.  Dr. Z. stated that following his departure from 
the Northern Kentucky Community Mental Health Center, he 
started his own private practice where he continued to treat 
the appellant from 1987 to approximately 1990 or 1991.  
According to Dr. Z., he had recently talked to the appellant 
on the telephone.  Dr. Z. diagnosed paranoid schizophrenia 
with depression, rule out schizoaffective disorder, 
depressed.       

In July 2004, the RO received outpatient treatment records 
from the Cincinnati VAMC, from August 1999 to June 2004.  The 
records show intermittent treatment for the appellants' 
psychiatric disorders.  According to the records, in June 
2004, the appellant underwent a general psychiatric 
medical/pharmacy assessment.  At that time, the examiner 
stated that the appellant had had to learn "to swallow his 
negative experiences and affects in spite of catastrophic 
childhood trauma being the son of a psychotic and, at times, 
murderous mother who was hospitalized several times during 
his growing up."  The examiner noted that according to the 
appellant, he had been paranoid since the age of 9 or 10.  
The appellant reported that while he was in the military, his 
sergeant humiliated and screamed at him when he could not 
make a "right flank."  He recalled another incident when an 
officer pointed his finger in his face and screamed at him.  
The examiner stated that the appellant's stories showed how 
difficult it was for the appellant to separate "his 
childhood trauma and affect from the cumulative effects of 
small traumas in the service."  The examiner noted that the 
appellant wanted VA to consider how his military experiences 
had impacted his life, "all the time recognizing that they 
re-activated, exacerbated, and worsened pre-existing, severe 
childhood trauma."  According to the examiner, at present, 
the appellant had not fully recovered from the above 
described humiliations experienced in the service.  The 
examiner further opined that the cumulative effect of the 
above described humiliations was to "unleash, once and for 
all, a full fledged, paranoid psychosis."        

In June 2004, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of severe anxiety 
dating back to his childhood years.  He indicated that while 
he was in the military, he was verbally berated various 
times, and he noted that he just could not "handle the 
insults."  He also related an incident in which his unit 
went on a run and various members of his unit had to scurry 
out of the way to avoid getting hit by a car.  According to 
the appellant, he was on the tail end of the pack and the car 
did not come close to hitting him; however, he noted that the 
idea that there was a chance that he could have gotten hit 
scared him tremendously.  

Following the mental status evaluation, the diagnoses were 
bipolar disorder, anxiety disorder, NOS; and cluster A 
personality.  The GAF score was 70.  The examining physician 
stated that he had reviewed the appellant's claims file.  
According to the examiner, the appellant had noted some 
complaints of nervousness on his exit physical examination 
from the military.  The examiner indicated that the appellant 
had related to him, and also to various different treating 
mental health workers previously, his history of anxiety that 
dated back to childhood.  The examiner opined that it was 
unlikely that the appellant's psychiatric disability was 
incurred in, or aggravated by, military service.  According 
to the examiner, the appellant's reported stressors during 
his military years were felt to be minimal.  The examiner 
stated that after the appellant's discharge, he was able to 
work two different factory jobs on a full time basis.  The 
appellant reported that he was able to sustain gainful 
employment at a factory for a 23 year period of time.  
According to the appellant, the only reason he left that job 
was because the factory shut down and because of his medical 
problems, including heart problems.  The appellant indicated 
that even though he had anxiety and distrust of others, he 
was still able to work adequately in his prior places of 
employment.  According to the examiner, the appellant might 
have had a degree of alcohol abuse going on as well; however, 
at present, the appellant related that he only drank six 
beers at home on the week-ends.  The examiner noted that upon 
a review of the appellant's current VAMC treatment records, 
he appeared to be overall quite stable in regards to his 
schizo-affective disorder, as well as his anxiety.  

The Board has reviewed the evidence since the January 1978 
rating action and has determined that the private medical 
treatment records, from March 1975 to March 1998, the private 
medical statement from Dr. R., dated in December 1997, 
outpatient treatment records from the Cincinnati VAMC, from 
August 1999 to June 2004, VA examination reports, dated in 
August 2001 and June 2004, and the private medical statement 
from Dr. Z., dated in December 2001, are both "new and 
material."  38 C.F.R. § 3.156.  The aforementioned evidence 
is "new" in that it was not of record at the time of the 
RO's denial in January 1978.  Moreover, the evidence is 
"material" because it is probative of the issue at hand, 
which is whether the appellant currently has a psychiatric 
disorder.  The newly received evidence shows that the 
appellant has a current psychiatric disorder, to include 
bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, which is 
something that was not demonstrated in January 1978.         

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the aforementioned evidence is both "new and material."  
The evidence shows that the appellant has a current 
psychiatric disorder, to include bipolar disorder, panic 
disorder with agoraphobia, schizophrenia with depression, and 
anxiety disorder, and tends to support the appellant's claim 
in a manner not previously shown.  Accordingly, the 
appellant's claim for a psychiatric disorder is reopened.          

C.  Service Connection Claim

In view of the Board's decision above, the appellant's claim 
for service connection for a psychiatric disorder must be 
adjudicated on a de novo basis without regard to the finality 
of the January 1978 rating decision.      

In a statement from the appellant, dated in December 2000, 
the appellant indicated that he had a nervous condition prior 
to his entrance into the military, and that his period of 
active military service aggravated his pre-existing 
psychiatric disorder.  The appellant reported that inherited 
his nervous condition from his mother.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2004); VAOPGCPREC 3-
2003; 69 Fed. Reg. 25178 (2004).  The burden of proof is on 
the government to rebut the presumption of sound condition 
upon induction by clear and unmistakable evidence showing 
that the disorder existed prior to service, and by showing 
that the condition was not aggravated in service.  VAOPGCPREC 
3-2003; 69 Fed. Reg. 25178 (2004).

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

The appellant's service medical records show that in April 
1963, the appellant underwent a pre-induction examination.  
At that time, in response to the question as to whether he 
had ever had or if he currently had nervous trouble of any 
sort, or depression or excessive worry, the appellant stated 
"no."  In addition, the appellant was clinically evaluated 
as normal for psychiatric purposes.  Thus, as the appellant's 
entrance medical history and physical examination in April 
1963 showed no complaints or diagnosis of a psychiatric 
disorder, to include bipolar disorder, panic disorder with 
agoraphobia, schizophrenia with depression, and anxiety 
disorder, a psychiatric disorder was not "noted," as 
defined by 38 U.S.C.A. 1111, at entry on his period of 
service, and that the presumption of sound condition, 
therefore, attaches.  Under 38 U.S.C.A. § 1111, the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service, and that it was not aggravated thereby.  
VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).  Having 
reviewed the record, the Board concludes that there is no 
evidence of record to rebut the presumption of soundness.  
Although the VA examiner from the appellant's August 2001 VA 
examination, and the VA examiner from the appellant's June 
2004 psychiatric assessment at the Cincinnati VAMC, both 
state that the appellant had a psychiatric disorder prior to 
his entrance into the military, those findings appear not to 
have been based on a medical diagnosis or treatment of a 
psychiatric disorder prior to service but on lay statements 
from the appellant that he experienced anxiety and paranoia 
since childhood.  However, the United States Court of Appeals 
for Veterans Claims (Court), in Miller v. West, 11 Vet. 345, 
348 (1998), held that "[a] bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
In this case, the lay statements from the appellant are not 
supported by any contemporaneous clinical evidence in the 
record.  In addition, in regard to the appellant's statements 
that he experienced anxiety and paranoia prior to his period 
of active military service, the Board notes that lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he had a 
psychiatric disorder prior to his entrance into the military 
is not competent evidence.  Thus, in light of the above, 
there is no clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  As such, the Board will 
analyze the appellant's claim accordingly.  

Initially, in regard to the appellant's diagnosed personality 
disorder, the Board notes that a personality disorder is not 
an injury or disease that is cognizable within the meaning of 
VA legislation or for VA compensation purposes.  38 C.F.R. §§ 
3.303, 4.127 (2004).  Thus, a personality disorder is not a 
disability warranting service connection under VA applicable 
law.  38 C.F.R. § 3.303(c).

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed psychiatric disorder, to 
include bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, is not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  As stated earlier, in order to 
grant service connection, there must be medical evidence of 
both a current disability and of a relationship between that 
disability and service.  In this case, the appellant's 
service medical records are negative for any findings of a 
psychiatric disorder.  The Board recognizes that the 
appellant has maintained that while he was stationed
psychiatric disorder, to include bipolar disorder, panic 
disorder with agoraphobia, schizophrenia with depression, and 
anxiety disorder, was incurred during his period of active 
military service.  Although the appellant's lay statements 
are considered to be competent evidence when describing 
symptoms of a disease, they are not competent evidence to 
establish the etiology of his current  at Fort 
Hood in April 1964, he sought medical treatment for a nervous 
condition.  In this regard, the Board observes that in 
February 2002, the RO requested that the National Personnel 
Records Center (NPRC) conduct a search for any inpatient 
clinical records for mental health in April 1964.  In a 
return response, dated in January 2003, the NPRC stated that 
a search of Fort Hood medical treatment records for 1964 was 
conducted, but that no records were located.  In addition, 
although the appellant noted complaints of nervousness upon 
his September 1965 separation examination, the Board notes 
that psychiatric evaluation at that time revealed normal 
findings.  Moreover, the first evidence of any treatment for 
a psychiatric disorder was in February 1976, approximately 10 
and a half years after the appellant's separation from the 
military.  

In the instant case, due consideration has been given to the 
appellant's statements that his currently diagnosed diagnosis(es).  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the appellant is not a physician, he is not competent 
to make a determination that his current psychiatric 
disorder, to include bipolar disorder, panic disorder with 
agoraphobia, schizophrenia with depression, and anxiety 
disorder, was incurred during his period of active military 
service.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).    

As such, the fact remains that there is no competent evidence 
on file linking the appellant's psychiatric disorder, to 
include bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  In this regard, the 
Board notes that in the appellant's August 2001 VA 
examination, the diagnosis was bipolar disorder and the 
examiner concluded that it was unlikely that the appellant's 
current psychiatric condition was incurred, or related to, 
his military service.  Moreover, in the appellant's June 2004 
VA examination, bipolar disorder and anxiety disorder were 
diagnosed, and the examiner opined that it was unlikely that 
the appellant's psychiatric disability was incurred in, or 
aggravated by, military service.  Therefore, in light of the 
above, as there is no evidence of any findings of a 
psychiatric disorder, to include bipolar disorder, panic 
disorder with agoraphobia, schizophrenia with depression, and 
anxiety disorder, in service, or psychoses within one year 
subsequent to service discharge, and there is no evidence 
which provides the required nexus between military service 
and the appellant's currently diagnosed psychiatric disorder, 
to include bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, service 
connection for a psychiatric disorder is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).     

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).      


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder, panic disorder with agoraphobia, 
schizophrenia with depression, and anxiety disorder, is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



